Citation Nr: 0926739	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-12 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, to 
include a tour of duty in the Republic of Vietnam from 
January 1967 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The Board notes that the issue of service connection for a 
respiratory disorder was previously denied by the RO in 
August 2004.  The Veteran did not appeal the decision, and in 
order for VA to review the merits of the claim, the Veteran 
must submit new and material evidence.  The  Board is 
required to address this issue despite the RO's findings.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
The Board recognizes that subsequent to the prior final 
decision, in December 2006, the Veteran  asserted that his 
respiratory disorder is, in part, the result of exposure to 
fumes from fuels and chemicals during his duties with a 
transportation unit.  Courts have clarified that a new theory 
of establishing entitlement to a benefit for the same 
disability constitutes the same claim and does not establish 
the existence of a separate claim or an incompletely 
adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 
(2006).  Thus, the Board has identified the issue on appeal 
as stated on the first page of this decision. 

In August 2007, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  In 
March 2009, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at 
the RO.  A transcript of each hearing has been associated 
with the Veteran's claims file.

The issue of service connection for a psychiatric disorder, 
to include PTSD,  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
respiratory disorder by rating action dated in August 2004.  
The Veteran was notified of this decision and of his 
appellate rights by letter dated September 3, 2004.  In 
November 2004, the RO received a notice of disagreement from 
the Veteran, and a Statement of the Case was issued to him in 
May 2005.  The Veteran did not perfect a substantive appeal, 
thus, the August 2004 rating decision became final.

2.  Evidence submitted since the August 2004 RO rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
respiratory disorder, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The medical evidence of record does not show that the 
Veteran has a current bilateral hearing loss disability that 
had its onset during active service or results from disease 
or injury in service.

4.  The medical evidence of record does not show that the 
Veteran has tinnitus that had its onset during active service 
or results from disease or injury in service.

5.  The medical evidence of record does not show that the 
Veteran has a current skin disorder that had its onset during 
active service or results from disease or injury in service, 
to include as secondary to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The unappealed August 2004 RO decision which denied 
service connection for a respiratory disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

2.  Subsequent to the August 2004 RO decision, new and 
material evidence to reopen the claim for service connection 
for a respiratory disorder has not been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2008). 

3.  The criteria for the establishment of service connection 
for bilateral hearing loss  have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.385 (2008).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

5.  The criteria for the establishment of service connection 
for a skin disorder, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2006, June 2006, September 2006, 
December 2006, January 2009, and February 2009 the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Additionally, the December 2006 letter provided the Veteran 
with notice of what evidence and information was necessary to 
reopen his previously denied claim of service connection for 
a respiratory disorder and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  See Kent 
v. Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in April 2006, December 2006, January 2009, and 
February 2009.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the Veteran's claims are being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. There is no indication of any additional, relevant 
records that the RO failed to obtain.  In February 2007 and 
February 2008, the RO scheduled the Veteran for VA 
examinations with regard to his claimed disabilities, 
however, in each instance, he failed to appear for 
examination as scheduled.  The "duty to assist" the Veteran 
in the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2009).

In various correspondence of record, and during his August 
2007 RO and March 2009 Travel Board hearings, the Veteran has 
suggested that he did not receive notice of the scheduled VA 
examinations.  However, there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), this presumption of regularity 
has been extended to procedures at the RO.  In the absence of 
evidence to the contrary, it can be presumed that the Veteran 
received notice of the scheduled VA examinations.  As such, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
certain organic diseases of the nervous system and 
bronchiectasis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), AL 
amyloidosis, and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne for or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. §3.307(a)(6)(ii) (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Respiratory disorder

The Veteran is seeking service connection for a respiratory 
disorder.  Because the Veteran did not submit a substantive 
appeal to August 2004 decision of the RO which denied service 
connection for a respiratory disorder, that determination 
became final based on the evidence then of record.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in June 2006, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

In a decision dated in August 2004, the RO denied the 
Veteran's claim of entitlement to service connection for a 
respiratory disorder, currently diagnosed as chronic 
obstructive pulmonary disease.  At that time of the decision, 
the evidence of record included the Veteran's service 
treatment records which were silent as to any complaints or, 
treatment for, or a diagnosis of a respiratory disorder.

A separation report of medical examination dated in May 1968 
had shown that clinical evaluation of the lungs and chest was 
within normal limits.  In the associated report of medical 
history, the Veteran had indicated that he had never had 
shortness of breath, asthma, pain or pressure in chest, or 
chronic cough.

The evidence of record also included private outpatient 
treatment records from M. H. P., M.D., dated from July 2003 
to May 2004, demonstrating that the Veteran was being treated 
for chronic obstructive pulmonary disease and acute 
bronchitis.

In its August 2004 decision, the RO determined that the 
available records had not shown that the Veteran had a 
respiratory disorder in service, and that there was no 
evidence that the Veteran had a current condition that was 
incurred in or aggravated during service.  The RO also 
determined that the Veteran did not have a current 
respiratory disability that was presumptively related to 
service under 38 C.F.R. § 3.309 (a).  The Veteran did not 
appeal this decision, thus, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Subsequent to the August 2004 RO decision, in June 2006, the 
Veteran, in pertinent part, submitted a claim to reopen his 
previously finally denied claim for service connection for a 
respiratory disorder.  He added that his current respiratory 
disorder was likely the result of exposure to fumes from 
fuels and chemicals during his duties with transportation.

VA outpatient treatment records dated from May 2006 to 
January 2007 show continued intermittent treatment for 
symptoms associated with chronic obstructive pulmonary 
disease and emphysema.

During his August 2007 hearing, the Veteran testified that he 
first experienced shortness of breath during his period of 
active service associated with running ten miles a day.  He 
added that his current symptoms began approximately eight 
years earlier, and that he was currently diagnosed with 
chronic obstructive pulmonary disease.

During his March 2009 hearing, the Veteran testified that he 
experienced pneumonia in 1966 during his basic training, but 
that he did not seek treatment for any associated residuals 
for the remainder of his period of service.  He added that he 
was first treated for a respiratory disorder following 
service in 1990.  He also asserted that his current chronic 
obstructive pulmonary disease was the result of smoking 
cigarettes which he began during service.

The Board finds that the evidence of record since the August 
2004 RO rating decision which denied service connection for a 
respiratory disorder is not new and material as it does not 
relate to an unestablished fact necessary to substantiate his 
claim.

The Board has considered the additional VA outpatient 
treatment records, however, additional evidence which 
consists of records of post-service treatment that does not 
indicate that a condition is service-connected, is not new 
and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  The 
additional evidence demonstrates that the Veteran is being 
treated for chronic obstructive pulmonary disease and 
emphysema.  However, the additional evidence does not include 
a competent medical nexus of any of the currently diagnosed 
disorders to service.  Moreover, neither the chronic 
obstructive pulmonary disease nor the emphysema are disorders 
for which presumptive service connection is warranted for 
those Veterans exposed to a herbicide agent during active 
service pursuant to 38 C.F.R. §3.307 (2008).  As such, this 
evidence submitted since the RO's last final decision does 
not relate to an unestablished fact necessary to substantiate 
his claim.

Although the Veteran continues to maintain that he has a 
respiratory disorder that is manifested as a result of 
service, or that he currently has a disorder subject to 
presumptive service connection for Veterans that have been 
exposed to herbicide agents, there is still no competent 
medical evidence of record of a nexus between service and any 
of his current manifestations or of a confirmed diagnosis of 
a disability for which presumptive service connection is 
available.  While the Board has presumed the Veteran's 
statements to be credible for the purpose of determining 
whether new and material evidence has been submitted, when 
viewed in conjunction with the evidence of record at the time 
of the prior final decision, it is either repetitive of 
previous statements made which were previously considered by 
VA, and therefore not new, or not so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim.  There is no evidence that the Veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The Board notes that as to the Veteran's assertion that his 
current respiratory disorder is the result of cigarette 
smoking which began in service, on July 22, 1998, the 
President signed into law a new provision, codified at 38 
U.S.C.A. § 1103, essentially barring service connection for 
disability or death on the basis that a disease or injury is 
attributable to the use of tobacco products during service.  
38 C.F.R. § 3.300.  This provision applies to claims filed 
after June 9, 1998, and therefore, given the date of this 
claim, such ban does apply to the Veteran's claim.  
Thus, although the Veteran believes that inservice cigarette 
smoking may have resulted in his current respiratory 
disorder, service connection may not be granted on that 
basis. 

The evidence submitted subsequent to August 2004 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the August 2004 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Bilateral hearing loss and tinnitus

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Veteran has asserted that he currently has bilateral 
hearing loss and tinnitus which he attributes to his period 
of active service.  During his August 2007 RO and March 2009 
Travel Board hearing, he described that he had been exposed 
to acoustic trauma during his period of active service from 
gun fire at the rifle range and from driving a supply truck.  
He added that he has experienced intermittent ringing in the 
ears since service.

A review of the Veteran's service treatment records reveals a 
pre-induction report of medical examination dated in November 
1964 which shows that upon clinical evaluation, his ears were 
generally normal.  At the time of this examination, hearing 
was measured by audiometric testing using the American 
Standards Association (ASA) units, which was the standard of 
measurement of pure tone thresholds by the service 
departments prior to October 31, 1967.  Subsequent to October 
31, 1967, and currently, the service departments measure pure 
tone thresholds using International Standard Organization 
(ISO) units.  For consistency, the pure tone thresholds 
reported below have been converted to ISO units.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
10
5
15
10

Thereafter, an induction report of medical examination dated 
in May 1966 shows that upon clinical evaluation, his ears 
were generally normal.  Audiological evaluation revealed pure 
tone thresholds (converted to ISO units), in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
-
10
LEFT
20
15
15
-
15

A separation report of medical examination dated in April 
1968 shows that upon clinical evaluation, his ears were 
generally normal.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
-10
-
-5
LEFT
-10
5
-10
-
-5

Subsequent to service, a VA audiology consult dated in March 
2006 shows that the Veteran reported difficulty in hearing 
when being spoken to, in groups, in the presence of 
background noise, and when watching television.  He provided 
a history of noise exposure from aircraft and 
machinery/equipment from occupational noise exposure.  The 
diagnosis was right and left high frequency sensorineural 
hearing loss.

The Board observes that the medical evidence of record does 
not show that the Veteran had hearing loss within the meaning 
of 38 C.F.R. § 3.385 during service because the audiometric 
results of record recording pure tone thresholds during 
service have never demonstrated that in any of the pertinent 
frequencies pure tone thresholds were 40 decibels or greater, 
or that pure tone thresholds were at least 26 decibels or 
greater in at least three of the pertinent frequencies.  
Subsequent to service, the Veteran has never submitted 
evidence of audiometric results that showed hearing loss 
within the meaning of 38 C.F.R. § 3.385.  As noted above, the 
Veteran was scheduled for a VA examination on two occasions 
but failed to report as scheduled.  Moreover, there has never 
been a finding that speech recognition scores using the 
Maryland CNC Test were less than 94 percent.  Nor has the 
Veteran actually been diagnosed with tinnitus.

Regardless, for the sake of argument, the Board will assume, 
without conceding, that the Veteran has been diagnosed with 
hearing loss and tinnitus within the meaning of VA 
regulations.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus, as it is not shown that any of the 
claimed audiological disorders are etiologically related to 
his period of active service.  The Veteran's available 
service medical records are silent as to any incidents of 
injury to the Veteran's eardrums, to hearing loss, or to 
tinnitus.  His entrance and separation examination reports 
show that his ears and his hearing acuity were within normal 
limits.  The Veteran's separation examination report is 
highly probative as to his condition at the time of release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Based on such customary practice, the Veteran's ears and 
hearing were deemed normal at discharge.  Thereafter, 
bilateral hearing loss or tinnitus have not been demonstrated 
at any time until the March 2006 VA outpatient treatment 
record, almost 28 years following discharge from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Absent medical evidence of a current bilateral hearing loss 
disability or tinnitus; evidence of in-service occurrence or 
aggravation of bilateral hearing loss or tinnitus; and 
medical evidence of a nexus between in-service hearing loss 
or tinnitus and a current disability, service connection 
cannot be awarded.  See Hickson, 12 Vet. App. at 253; Pond, 
12 Vet. App. at 346.

In addition, the evidence does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral hearing loss and tinnitus since 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss or tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a bilateral hearing loss 
disability or tinnitus) and post-service treatment records 
(showing no findings of a bilateral hearing loss disability 
or tinnitus until March 2006, and no competent medical 
evidence linking the reported bilateral hearing loss or 
tinnitus to service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current bilateral hearing loss disability and tinnitus that 
is related to noise exposure experienced during active 
service are not competent.  There is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has a bilateral hearing loss 
disability or tinnitus that is manifested as a result of 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss and tinnitus.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

Skin disorder

The Veteran has asserted that he currently has a skin 
disorder, diagnosed as dermatitis, which is manifested as a 
result of his period of active service, to include exposure 
to Agent Orange during service in the Republic of Vietnam.

During his August 2007 RO and March 2009 Travel Board 
hearings, he described that he had not been treated for a 
skin disorder during service, but that he had been treated 
about two months following separation from service in 1968.  
He indicated that he had been treated by a private doctor, 
but that records of this treatment were not available.  He 
added that he had been diagnosed with dermatitis and eczema.  
He has also suggested that his current skin disorder is the 
result of exposure to herbicides in Vietnam.  Vietnam service 
has been verified, and therefore, exposure to herbicides is 
conceded.

A review of the Veteran's service medical records reveals 
that his entrance report of medical examination dated in May 
1966 revealed that upon clinical evaluation, his skin and 
lymphatics were normal.

A service medical record dated in June 1966 shows that the 
Veteran was treated for a impetiginous rash of the mouth.  In 
November 1966 he was treated for impetigo. 

The April 1968 separation report of medical examination shows 
that upon clinical evaluation, his skin and lymphatics were 
normal.  In the associated report of medical history, the 
Veteran indicated that he had never had any skin diseases.

Subsequent to service, VA outpatient treatment records dated 
from May 2006 to January 2007 show intermittent treatment for 
symptoms associated with dermatitis.  Symptoms were said to 
have been manifested in the upper torso, face, and thighs.  

As noted above, the Veteran was scheduled for a VA 
examination on two occasions but failed to report as 
scheduled.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder, and the appeal will be 
denied.

Initially, the Board notes that a skin disorder manifested by 
either dermatitis or eczema is not a disability for which 
presumptive service connection would be available under 38 
C.F.R. § 3.309(e).  The competent medical evidence of record 
has not shown that the Veteran has ever been diagnosed with 
chloracne.  As such, entitlement to service connection for a 
skin disorder is not warranted on a presumptive basis 
pursuant to exposure to herbicides in the Republic of 
Vietnam.

In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  However, as noted above, the Veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. 
at 44.

The Veteran's April 1968 separation report of medical 
examination is negative of any assessment of a skin disorder.  
This report is highly probative as to the Veteran's condition 
at the time of his release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  See Rucker, 10 Vet. App. at 73.  The 
weight of the service medical records, including the April 
1968 separation examination report, is greater than 
subsequent outpatient treatment records which may be based on 
a history as provided by the Veteran.

While there was evidence of an impetiginous rash of the mouth 
during service, the Board finds that this was acute and 
transitory as there was no evidence of this rash at the time 
of the Veteran's separation from service.  Further, there is 
currently no evidence of an impetiginous rash of the mouth, 
nor is there any evidence of record of such rash at any time 
following separation from service.

Similarly, while the Veteran is currently being treated for 
dermatitis and eczema, there is no evidence of either during 
service, nor for many years thereafter.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson, 230 F.3d at 1333.

In view of the inservice findings, coupled with the lengthy 
period following service without evidence of a skin disorder, 
there is no evidence of continuity of symptomatology, and 
this weighs against the Veteran's claim.  The Board 
recognizes the Veteran's contentions that he has had a 
continuous skin disorder since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. at 303.

As noted above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau, 
492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity 
of a skin disorder, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of the currently diagnosed dermatitis or eczema) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a skin 
disorder for many years following separation from service, 
and no competent medical evidence linking the reported skin 
disorder to service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit, 5 Vet. App. at 93.  However, there is no 
competent medical opinion addressing a relationship between 
service and the current disabilities.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current skin 
disorder that is  related to service are not competent.  
There is no indication that the possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 

ORDER

New and material evidence having not been received, the claim 
for service connection for a respiratory disorder, to include 
as secondary to exposure to herbicides, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for a psychiatric disorder, to 
include PTSD.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2008).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The Veteran has asserted that he has PTSD which is due to his 
experiences during a tour of duty in the Republic of Vietnam 
during his period of active service.  The record reflects 
that the Veteran has been diagnosed with generalized anxiety 
disorder and PTSD.

During his August 2007 RO and March 2009 Travel Board 
hearings the Veteran  indicated that while serving in his 
transportation company, he had witnessed the result of a 
tractor trailer accident in which two Vietnamese civilians 
had been killed.

The record also reflects that in a Statement In Support Of 
Claim (VA Form 21-4138) dated in December 2006, the Veteran 
indicated that he served in a transportation company while in 
Vietnam in 1967 and 1968 during the Tet Offensive near 
Saigon, Long Binh, and Tan Son Nhut, when Viet Cong regulars 
were invading the area and combat conditions were intense.  
He added that he served in convoys, both as a driver and 
shot-gun, and that he had been ordered to drive a single 
truck to locations in South Vietnam where sniper fire and 
land mines were pervasive.

The Veteran's service personnel records reveal that while in 
Vietnam, he served as an armorer with the 4th Transportation 
Command and with the 300th Transportation Company.  As such, 
the Board finds that an additional effort should be 
undertaken in order to obtain the Veteran's unit records for 
possible verification of any of his stressors.  See Daye v. 
Nicholson, 20 Vet. App. 512 (2006).  An effort should be 
undertaken to verify whether the Veteran's units, to include 
his duties while part of those units, were subject to sniper 
file and land mines during the Tet Offensive near Saigon, 
Long Binh, and Tan Son Nhut.

In light of the asserted stressful events described by the 
Veteran, coupled with the diagnosis of PTSD which is already 
of record, on remand the U. S. Army and Joint Services 
Records Research Center (JSRRC) should be provided with the 
additional evidence and requested to provide any available 
information which might corroborate the Veteran's alleged in-
service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
Veteran provide a comprehensive statement 
regarding his alleged stressors which he 
believes resulted in his PTSD, as well as 
any verifying information.  He should be 
asked to report any and all stressful 
events that occurred during service.  He 
should be specifically informed that this 
statement must include detailed 
information regarding the alleged 
stressors to include date, time, location, 
people involved, and unit(s) involved.  
The Veteran should identify the dates of 
the stressful events within a sixty day 
window. He should be informed that his 
failure to provide this detailed 
information could prevent the verification 
of his stressors and result in an adverse 
decision.

2.  After a response is received from the 
Veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors.  The JSRRC should be 
provided with a description of his alleged 
stressors as identified above, as well as 
any other stressors described in response 
to the above request for information.

The JSRRC, or any other appropriate 
federal archive, should be requested to 
provide the Veteran's unit history for the 
4th Transportation Command and with the 
300th Transportation Company, for the time 
period of January 1967 to January 1968, 
along with any other information that 
might corroborate the Veteran's alleged 
stressors.  If unable to corroborate any 
of the Veteran's stressors, the Veteran 
should be informed of the results of the 
requests for information about the 
stressors.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, as to whether the 
Veteran was exposed to any stressors in 
service, and if so, should determine the 
nature of the stressors.

4.  If it is determined that the Veteran 
was exposed to stressors in service, the 
Veteran should be accorded a VA 
psychiatric examination.  The entire 
claims file, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to the 
examination. 

The RO/AMC should specify for the examiner 
the stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  The 
review should include the Veteran's 
service medical records.

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the agency of original 
jurisdiction (AOJ) was sufficient to 
produce PTSD; (2) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should include 
the complete rationale for all opinions 
expressed. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The Veteran is advised that it is his responsibility to 
report for the scheduled examination and diagnostic studies 
and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the event that the Veteran 
does not report for the aforementioned examination, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


